COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Hassan Abdul Worthy v. The State of Texas

Appellate case number:    01-15-01029-CR

Trial court case number: 1427858

Trial court:              248th District Court of Harris County

        Appellant’s brief in the above-referenced cause was due on April 4, 2016. After no
response to our late brief notice was received, we abated the appeal and directed the trial court to
hold a hearing to determine why no brief had been filed. A hearing record and supplemental
clerk’s record were filed. The trial court found that appellant’s appointed counsel, Kevin P.
Keating, should be granted an extension until May 21, 2016.
        On May 23, 2016, Keating filed an Anders brief in the companion case to this one, 01-15-
01024-CR. But that brief does not appear to address this appeal. Indeed, Keating notes in that
brief that this case remained abated.
       We reinstate the cause number 01-15-01029-CR on the active docket. Appellant’s brief
in cause number 01-15-01029-CR is due June 30, 2016.


       It is so ORDERED.
Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: June 23, 2016